 


114 HR 1262 IH: Consumer Right to Financial Privacy Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1262 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Duffy (for himself, Mr. Neugebauer, and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to require the Bureau of Consumer Financial Protection to notify and obtain permission from consumers before collecting nonpublic personal information about such consumers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consumer Right to Financial Privacy Act of 2015. 2.Requirement of the Bureau of Consumer Financial Protection to obtain permission before collecting nonpublic personal information (a)Required notification and permissionSection 1022(c)(9)(A) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5512(c)(9)(A)) is amended— 
(1)by striking may not obtain from a covered person or service provider and inserting may not request, obtain, access, collect, use, retain, or disclose; (2)by striking personally identifiable financial and inserting nonpublic personal; and 
(3)by striking from the financial records and all that follows through the period at the end and inserting unless— 
(i)the Bureau clearly and conspicuously discloses to the consumer, in writing or in an electronic form, what information will be requested, obtained, accessed, collected, used, retained, or disclosed; and (ii)before such information is requested, obtained, accessed, collected, used, retained, or disclosed, the consumer informs the Bureau that such information may be requested, obtained, accessed, collected, used, retained, or disclosed.. 
(b)Application of requirement to contractors of the Bureau of Consumer Financial ProtectionSection 1022(c)(9)(B) of such Act (12 U.S.C. 5512(c)(9)(B)) is amended to read as follows:  (B)Application of requirement to contractors of the Bureau of Consumer Financial ProtectionSubparagraph (A) shall apply to any person directed or engaged by the Bureau to collect information to the extent such information is being collected on behalf of the Bureau.. 
(c)Definition of nonpublic personal informationSection 1022(c)(9) of such Act (12 U.S.C. 5512(c)(9)) is amended by adding at the end the following:  (C)Definition of nonpublic personal informationIn this paragraph, the term nonpublic personal information has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809).. 
3.Removal of exemption for the Bureau of Consumer Financial Protection from the Right to Financial Privacy ActSection 1113 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3413) is amended by striking subsection (r).  